DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 14/921,692 (now Patent Number 10,275,769), filed 10/23/2015 and claims priority to provisional U.S. Patent Application No. 62/067884, filed 10/23/2014.

Information Disclosure Statement
The IDS submitted on 12/29/2021 has been considered. The IDS submitted on 04/12/2019, 06/11/2019, and 10/11/2019 were previously considered. 

Terminal Disclaimer
Examiner acknowledges the Terminal Disclaimer filed and approved 12/22/2021.

Election/Restrictions
Claims 1-15 are allowable. The restriction requirement of claims 16-20, as set forth in the Office action mailed on 2/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 16-20 are withdrawn. Claims 16-20, directed to a system for displaying an illustration to conduct 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Applicant’s claims filed 12/22/2021 have been entered. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 16-20 have been rejoined and are no longer withdrawn. 
Claims 1-20 are currently pending in this application and allowable. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE TITLE

METHOD AND SYSTEM USING ILLUSTRATION TO CONDUCT AN EXPEDITED ELECTRONIC TRANSACTION 


Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Ferrer (US 2017/0249610 A1), discloses a customized preference screen displaying a user name and password field as well as sliders to allow a user to input customizable preferences using a slider input. 

REASONS FOR ALLOWANCE
	Claims 1-20 are allowable. The following is an examiner’s statement of reasons for indication of allowable subject matter:
	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	Previously applied reference, Gordon et al. (U.S. Publication No. 2018/0032997 A1), discloses a system, method and computer program product for determining whether to prompt an action by a platform in connection with a mobile device.  Gordon discloses receiving consumer identification information identifying a consumer at a processor, wherein the consumer identification information is stored in association with a web browser of a device of a consumer (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.); Gordon [0355]: the applications may include web browsing applications); displaying, via the processor, a customized illustration based on the received consumer identification information on a display of the device of the consumer (Gordon [0169]: the applications may share information that is associated with the user and/or the mobile device; Gordon [0832]: an indication is received that a mobile device has established communication with a point-of-sale terminal and in immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto; Gordon [0838]:  in connection with the indication, transaction information (e.g. a price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information) may be received by the mobile 
	While Gordon discloses the display of password entry in response to the movement of the slider icon (Gordon [0840]), it does not explicitly disclose that the password entry portion is between the first and second position of said slider icon wherein the password entry portion is disposed adjacent to the customized illustration.

	Previously applied reference, Anson (U.S. Publication No. 2014/0359726 A1), discloses a processes for displaying icons used for password entry (Anson, abstract).  Anson discloses wherein the customized illustration is characterized as being a component of a slider bar displayed on a portion of the display of the device of the consumer and the customized illustration in a movement from a first position on the slider bar to a second position on the slider bar (Anson [0026] FIG. 12: a login display screen in which a horizontal slider features a picture on the slider (the picture can then be associated with an underlying number for password entry purposes).  However, the slider in Anson is utilized in the selection of a number for defining a password, rather than defining an entry portion between the first and second position where the entry portion is disposed adjacent to the customized illustration.
	Previously applied reference, Streit et al. (U.S. Publication No. 2014/0019322 A1) discloses a mobile banking system (Streit, abstract).  Streit discloses displaying, via the processor, a customized 
	Newly applied reference, Ferrer (US 2017/0249610 A1), discloses a customized preference screen displaying a user name and password field as well as sliders to allow a user to input customizable preferences using a slider input. 
	While each of the aforementioned references recites individual elements of the invention, their combination would not be obvious to one of ordinary skill in the art at the time of the invention.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625